    Case: 1:20-cv-03265 Document #: 25 Filed: 10/23/20 Page 1 of 5 PageID #:268




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 L&W SUPPLY CORPORATION,

              Plaintiff,                            No. 20 C 3265

       v.                                           Judge Thomas M. Durkin

 ALABASTER ASSURANCE COMPANY, LTD.,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

      In Count I of its complaint, L&W Supply seeks a declaration that it is not

required to reimburse its insurance company, Alabaster Assurance, for payments

Alabaster made to an additional insured under the policy. In Count II, L&W claims

that Alabaster made the payments to the additional insured in bad faith. Alabaster

has moved to dismiss Count II for failure to state a claim pursuant to Federal Rule

of Civil Procedure 12(b)(6). R. 10. That motion is denied.

                                         Analysis

      Alabaster’s sole argument is that Count II is “preempted” by 215 ILCS § 5/155

(“Section 155”). Section 155 provides:

             In any action by or against a company wherein there is in
             issue the liability of a company on a policy or policies of
             insurance or the amount of the loss payable thereunder, or
             for an unreasonable delay in settling a claim, and it
             appears to the court that such action or delay is vexatious
             and unreasonable, the court may allow as part of the
             taxable costs in the action reasonable attorney fees, other
             costs, plus an amount [specified later in the statute, which
             is not relevant to this motion].
    Case: 1:20-cv-03265 Document #: 25 Filed: 10/23/20 Page 2 of 5 PageID #:269




215 ILCS § 5/155. The Illinois Supreme Court has held that Section 155—in

combination with the contractual right to proceeds under an insurance policy—

provides a sufficient remedy for an insurer’s bad faith refusal or delay of payment.

See Cramer v. Ins. Exch. Agency, 675 N.E.2d 897 (Ill. 1996). In Cramer, the court

reversed a lower court decision that had recognized a “separate and independent” tort

claim—in addition to the contractual rights provided by the insurance policy—to

remedy an insurer’s bad faith refusal or delay in payment of insurance proceeds. Id.

at 904. The court held that such a tort claim was not recognized under Illinois law.

On this basis, Alabaster argues that L&W’s bad faith claim must be dismissed.

      The problem with this argument is that Cramer also explained that Section

155 applies to refusals or delays in payment. Id. at 900 (Section 155 “provides an

extracontractual remedy to policyholders whose insurer’s refusal to recognize liability

and pay a claim under a policy is vexatious and unreasonable.”) (emphasis added).

And notably, this case is not about an insurer’s refusal to pay or a delay in payment.

Rather, L&W alleges that Alabaster acted in bad faith in deciding to pay the

additional insured and to seek payment from L&W. It is not clear that Section 155

applies to either of these circumstances.

      The parties address this issue, but in a somewhat confused and incomplete

fashion. See R. 15 at 6-7; R. 19 at 7. The details of the parties’ confusion are

unimportant. What is important, however, is that neither party addresses Cramer’s

detailed explication of Section 155. Because it appears to the Court—particularly in

light of Cramer—that the statute does not apply to L&W’s case, the Court will not



                                            2
    Case: 1:20-cv-03265 Document #: 25 Filed: 10/23/20 Page 3 of 5 PageID #:270




dismiss Count II at this stage. 1 Alabaster may raise the issue again on summary

judgment if appropriate.

      Additionally, a separate line of analysis motivates the Court’s decision. As

discussed, Cramer held that Illinois law does not permit a tort claim for an insurer’s

bad faith failure to pay policy proceeds. The court also explained, however, that the

duty to perform a contract in good faith and with fair dealing was sufficient to

establish a tort claim for breach of the “duty to settle.” See Cramer, 675 N.E.2d at

903. This duty arises when an insurer has assumed the policyholder’s defense against

a third-party but, in hopes of winning at trial, rejects a settlement offer from the

third-party that is within the policy limits. The tort of breach of the “duty to settle”

permits the policyholder to sue the insurer for a verdict in excess of the policy limits

if the insurer’s refusal to settle for an amount within the policy limits was in bad

faith. The court in Cramer explained that this tort is necessary to protect liability

policyholders because insurance policies generally do not “specifically define the

liability insurer’s duty when responding to settlement offers.” Id. Absent a “specific

definition” of the insurer’s duty to settle there is no contractual remedy. Thus, in

order to address the lack of a contractual remedy, Cramer held that recognition of the

tort of “duty to settle” under Illinois law was appropriate.



1 The Court notes that Section 155 applies to “liability of an insurance company on a
policy.” Certainly, Alabaster’s “liability on a policy” is at issue here in general. But
reading the statute in light of Cramer, the Court understands this part of the statute
to refer to a lawsuit brought by an insurance company seeking a declaratory
judgment that it does not have “liability on a policy” in order to justify its refusal to
pay. The parties do not address whether this clause in Section 155 should be so
narrowly interpreted.
                                           3
    Case: 1:20-cv-03265 Document #: 25 Filed: 10/23/20 Page 4 of 5 PageID #:271




       Here, L&W’s bad faith claim appears to be the mirror image of a “duty to settle”

claim. L&W does not complain that Alabaster failed to settle when it should have.

Instead, L&W claims that Alabaster acted in bad faith when it paid a claim it should

not have (in order to trigger reimbursement from L&W under the policy). 2 Yet,

despite this reversal of roles, L&W’s claim is still based on an insurer’s duty to handle

a third-party’s liability claim in good faith.

       If L&W’s policy does not “specifically define” Alabaster’s duties when

responding to a third-party claim, that would suggest that L&W’s claim—like a claim

for failure to settle—falls outside the scope of Section 155. Neither party addresses

this aspect of Cramer’s holding or Alabaster’s duty under the policy in this scenario.

       Furthermore, analysis of Alabaster’s obligations under the contract also is

necessary to address L&W’s primary claim, which is for a declaration concerning

those very obligations. If both claims require analysis of the same issue, it would be

better to address them together after fulsome briefing on that issue. As with the issue

of the statute’s scope, the parties’ briefing missed the mark on the issue of Alabaster’s

duties under the policy, providing another reason to defer any final decision about

the application of Section 155 to this case until summary judgment. 3


2 L&W seems to imply that Alabaster wanted to take this action to harm L&W
because the policy was not otherwise profitable due to the earlier corporate
relationship between the parties. This is not expressly stated in the complaint or the
briefs, so Alabaster’s alleged motivation is unclear. But Alabaster’s motivation is not
relevant to deciding whether Count II states a claim that is permitted under Illinois
law, which is the only issue on this motion.
3 Both parties cite cases they argue permitted or denied claims analogous to Count
II. See R. 15 at 4-6; R. 19 at 5-6. The problem with those cases, however, is that they
don’t address the viability of the claims with respect to Section 155. It is also difficult
                                            4
    Case: 1:20-cv-03265 Document #: 25 Filed: 10/23/20 Page 5 of 5 PageID #:272




                                   Conclusion

      Therefore, Alabaster’s motion to dismiss [10] is denied. The parties should

submit a joint status report by November 6, 2020 explaining how they would like to

proceed with the case.

                                                   ENTERED:


                                                   ______________________________
                                                   Honorable Thomas M. Durkin
                                                   United States District Judge
Dated: October 23, 2020




for the Court to assess the relevance of those cases without closer analysis of the
duties imposed by the policy at issue in light of Cramer.
                                        5
